Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 1 of 7 Page ID
                                #:41553



   1   ANDREA SHERIDAN ORDIN (SBN 38235)
       STRUMWASSER & WOOCHER LLP
   2   10940 Wilshire Boulevard, Suite 2000
       Los Angeles, California 90024
   3   Telephone: (310) 576-1233
       Facsimile: (310) 319-0156
   4   E-mail: aordin@strumwooch.com
   5   Special Master / Independent Monitor
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
  10
                                                  CASE NO. CV 85-4544 DMG (AGRx)
  11   JENNY LISETTE FLORES, et al.,
  12                                              NOTICE OF REQUEST FOR
                          Plaintiffs,             EXTENSION OF SPECIAL
  13                                              MASTER/INDEPENDENT MONITOR
                  v.                              TERM
  14
  15   WILLIAM P. BARR, Attorney
  16   General of the United States, et al.,
  17
                   Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 2 of 7 Page ID
                                #:41554



   1         Pursuant to the Court’s Order Appointing Special Master/Independent
   2   Monitor, the Special Master/Independent Monitor (“Monitor”) hereby submits this
   3   Notice of Request for Extension for an additional three (3) month term, as
   4   permitted by the terms of Section C.2 of the Order. [Doc. #494]. The Monitor has
   5   informed the Parties of her intent to submit this Notice of Request for Extension
   6   and has received no objections to the extension as requested, but should the term
   7   be extended further, the Defendants would object to the cap for the full year
   8   exceeding an annual cap of $300,000.
   9         On October 5, 2018, the Court appointed the Monitor for a term of 12
  10   months (“Initial Term”) commencing October 17, 2018 (the “Effective Date”).
  11   [Id. at 4]. On October 16, 2019, the Court issued an Order Granting the Monitor’s
  12   Request for Extension of Special Master/Independent Monitor Term until April 17,
  13   2020. [Doc. #698].
  14         On April 10, 2020, the Court issued another Order Granting the Monitor’s
  15   Request for Extension of Special Master/Independent Monitor’s Term until
  16   October 16, 2020. [Doc. #769].
  17         Since the Monitor’s reappointment in April, the Court has issued a number
  18   of orders which have required continuing and expedited monitoring by both the
  19   Monitor and Dr. Paul H. Wise. The pending U.S. Customs and Border Patrol
  20   (CBP) mediation described in prior Independent Monitor reports was put on hold
  21   in order to respond to those orders. In the first of these orders, issued on April 24,
  22   2020, the Court granted in part Plaintiffs’ request for a preliminary injunction to
  23   enforce the Flores Settlement Agreement (“FSA” or “Agreement) during the
  24   COVID-19 pandemic, and ordered the Office of Refugee Resettlement (“ORR”)
  25   and Immigration and Customs Enforcement (“ICE”) to “make every effort to
  26   promptly and safely release Class Members who have suitable custodians in
  27   accordance with Paragraphs 14 and 18 of the FSA and the Court’s prior orders…”
  28   [Doc. #784 at 18]. The Court’s order specified that the Monitor may “request such


                                                     2
                 NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 3 of 7 Page ID
                                #:41555



   1   further information regarding safe and sanitary conditions and/or Defendants’
   2   continuous efforts at release as she deemed appropriate pursuant to her authority
   3   … and in consideration of the concerns outlined in this Order regarding minors in
   4   prolonged detention at any stage of expedited removal proceedings.” [Id. at 19].
   5         On May 22, 2020, the Court issued another order regarding Defendants’
   6   compliance with the FSA, Centers for Disease Control (“CDC”) Guidelines, and
   7   Court Orders, and expressed that it “remain[ed] concerned with the implementation
   8   of public health guidances at the Family Residential Centers (FRCs).” [Doc. #799
   9   at 2]. The Court ordered “enhanced monitoring of the FRCs’ care of minors” by
  10   the Monitor and Dr. Wise. [Id. at 3]. The order specified that the Monitor and Dr.
  11   Wise be granted the requisite access to medical care data and policies, as well as
  12   persons most knowledgeable at the FRCs, and interview minors with serious
  13   medical conditions, or their guardians, in order to “make such recommendations
  14   for remedial action that they deem appropriate.” [Ibid.].
  15         The Court’s subsequent orders continued to require Defendants to comply
  16   with COVID-19 protocols and directed the Monitor and Dr. Wise to provide
  17   enhanced monitoring of the care of minors at FRCs. [Doc. #833 at 6 (June 25,
  18   2020 order); Doc. #887 at 3 (July 25, 2020 order); Doc. #914 at 4 [August 7, 2020
  19   order)]. Specifically, the Court’s August 7, 2020 order charged the Monitor and
  20   Dr. Wise with providing enhanced monitoring “[t]o address COVID-19 guidance
  21   implementation, including whether ICE has failed to identify Class Members who
  22   are particularly vulnerable to contracting COVID-19” [Doc. #914 at 2], and with
  23   the receipt of “up-to-date data regarding new COVID-19 cases” from the
  24   Defendants. [Ibid.]. The Court moreover ordered the parties, the Monitor, and Dr.
  25   Wise to “meet and confer regarding a consistent, accurate, and thorough data
  26   reporting methodology to be used during the pandemic.” [Ibid.].
  27         Pursuant to these charges, the Monitor and Dr. Wise, among other things,
  28   conducted virtual monitoring tours of the South Texas Family Residential Center


                                                     3
                 NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 4 of 7 Page ID
                                #:41556



   1   (STFRC) and Karnes Family Residential Center (KFRC). The Monitor and Dr.
   2   Wise met with ICE leadership, ICE Health Service Corps (IHSC) staff, and
   3   contracted CoreCivic staff to discuss conditions at these facilities, specifically
   4   regarding ICE’s implementation of COVID-19 safety protocols and precautions.
   5   Additionally, the Monitor and Dr. Wise conferred with individual Class Counsel
   6   from RAICES and Caro Pro Bono and conducted interviews with two families
   7   detained at KFRC and eight families detained at STFRC. The Monitor and Dr.
   8   Wise’s findings and evaluation with regard to conditions at the FRCs will be
   9   included in the next planned Interim Report.
  10         In the course of their enhanced monitoring, the Monitor and Dr. Wise also
  11   became aware of unaccompanied and accompanied minors being housed in hotels
  12   while awaiting expulsion under Title 42. The Monitor raised these issues in her
  13   Interim Report on the Use of Temporary Housing for Minors and Families Under
  14   Title 42 [Doc. #873]. The August 7, 2020 order explicitly directed the Monitor
  15   and Dr. Wise to “continue to monitor the hoteling of minors under the authority
  16   discussed in the Court’s July 25, 2020 Order” [Doc. #914 at 4], and set a deadline
  17   for the Monitor and Dr. Wise to file a report and recommendation related to their
  18   monitoring. [Id. at 5].
  19         In response to that order, the Monitor and Dr. Wise participated in multiple
  20   conference calls with ICE Juvenile Coordinator Deane Dougherty and ICE
  21   leadership regarding the detention of minors in hotels under the Temporary
  22   Housing Program (THP). Additionally, CBP data on minors apprehended and
  23   detained under Title 8 and Title 42 were analyzed in conjunction with ICE data on
  24   Title 42 minors in MVM, Inc. custody. The Monitor and Dr. Wise discussed the
  25   results of their data analysis with both parties and amici curiae. On August 26,
  26   2020, the Monitor filed her latest Interim Report. [Doc. #938].
  27         On September 4, 2020, the Court issued an order granting Plaintiffs’ motion
  28   to enforce the FSA. [Doc. #976]. That order specified that the Monitor and Dr.


                                                     4
                 NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 5 of 7 Page ID
                                #:41557



   1   Wise “may in the exercise of their monitoring duties conduct investigations,
   2   interviews, and site visits with respect to any minors held in Title 42 custody and
   3   any facilities where minors in Title 42 custody are held.” [Id. at 18]. That order
   4   set a further telephonic or video status conference on October 23, 2020 to discuss
   5   compliance with the Court’s orders. [Ibid.].
   6         Since the September 4, 2020 order, the Monitor and Dr. Wise have reviewed
   7   and analyzed data sets provided by ICE, the Department of Health and Human
   8   Services (“HHS”), and CBP. The Monitor conducted multiple conference calls
   9   with ICE leadership and data specialists as well as with Plaintiffs’ data expert to
  10   discuss questions arising from the data. Following the Monitor and Dr. Wise’s
  11   most recent conference with Defendants, ICE provided the Monitor with an
  12   amended August Flores Report. Additionally, the Monitor and Dr. Wise have
  13   conferred with ICE regarding conditions and capacity at the FRCs. On two
  14   separate occasions, they also met with Dr. Michael Bartholomew regarding the
  15   medical system and COVID-19 safety protocols and precautions at ORR facilities.
  16         The Monitor and Dr. Wise request a three month extension in order to
  17   continue intensive monitoring and coordination with the Juvenile Coordinators,
  18   pursuant to the Court’s orders, until the conclusion of the Independent Monitor’s
  19   term. Most importantly, the Monitor intends to restart efforts in concluding the
  20   mediation related to Plaintiffs’ Ex Parte Application for a Temporary Restraining
  21   Order and an Order to Show Cause (re: United Stated Customs and Border Patrol
  22   (CBP)) [Doc. #572]. As stated in the April 8, 2020 Request for Extension of
  23   Special Master/Independent Monitor Term, the Parties reached tentative agreement
  24   on a number of issues and subsequently exchanged written proposals beginning in
  25   January 2020, overseen by the Monitor and Dr. Wise. Following a January 14-15
  26   mediation, the parties exchanged amended written proposals and met
  27   telephonically in January and February 2020 to negotiate the updated written
  28   proposals. In March, the parties met for their last in-person mediation in Los


                                                     5
                 NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 6 of 7 Page ID
                                #:41558



   1   Angeles with Dr. Wise and the Monitor present. The parties have met and
   2   conferred telephonically multiple times since April 2020, and the Monitor will
   3   schedule a series of mediations in order to reach a conclusion by December 2020.
   4                                       CONCLUSION
   5         The term of the Special Master/Independent Monitor should be extended by
   6   a three month period, and the Monitor should be compensated at the hourly rate of
   7   $275.00, and Special Expert Dr. Paul H. Wise and aides of comparable skill and
   8   experience, should be compensated at the hourly rate of $275.00. The services of
   9   additional Monitor’s aides should be billed at a rate of $125.00. The Monitor
  10   anticipates a cumulative 80 hours per month for the work of Dr. Wise and the
  11   Monitor together, with an additional 60 hours for the services of the Monitor’s
  12   aides, and in no event to exceed $95,000.00 for the three month period. No travel
  13   expenses are expected for this period. The Monitor plans to file her final report on
  14   January 15, 2021.
  15
  16   DATED: October 9, 2020                    Respectfully submitted,
  17
                                                 Andrea Sheridan Ordin
  18                                             STRUMWASSER & WOOCHER LLP
  19
  20
                                                 By s/ Andrea Sheridan Ordin
  21                                                  Andrea Sheridan Ordin
  22
                                                 Special Master / Independent Monitor
  23
  24
  25
  26
  27
  28



                                                    6
                NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1003 Filed 10/09/20 Page 7 of 7 Page ID
                                #:41559



   1                                CERTIFICATE OF SERVICE
   2                                       Case No. CV 85-4544
   3
              I am a citizen of the United States. My business address is 10940 Wilshire
   4
       Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years, and
   5
       not a party to the within action.
   6
   7          I hereby certify that on October 9, 2020, I electronically filed the following
   8   documents with the Clerk of the Court for the United States District Court, Eastern
   9   District of California by using the CM/ECF system:
  10
       NOTICE OF REQUEST FOR EXTENSION                               OF    SPECIAL       MASTER/
  11   INDEPENDENT MONITOR TERM
  12
              I certify that all participants in the case are registered CM/ECF users and that service
  13
       will be accomplished by the CM/ECF system.
  14
  15          I declare under penalty of perjury under the laws of the United States the foregoing
  16   is true and correct. Executed on October 9, 2020, at Los Angeles, California.
  17
  18
  19
  20                                                             Jeff Thomson

  21
  22
  23
  24
  25
  26
  27
  28




                                           CERTIFICATE OF SERVICE
